 HOWLAND HOOK MARINE TERMINAL CORP.Howland Hook Marine Terminal Corporation andRonald Bel and New York Shipping Associ-ation, and International Longshoremen's Associ-ation, AFL-CIO, Parties to the Contract. Case29-CA-7178-2August 17, 1982DECISION AND ORDERBY CHAIRMAN VAN DE WATER ANDMEMBERS FANNING AND ZIMMERMANOn January 29, 1982, Administrative Law JudgeRobert T. Snyder issued the attached Decision inthis proceeding. Thereafter, the Respondent filedexceptions and a supporting brief, and the GeneralCounsel filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge only to the extent consistent herewith.We disagree with the Administrative LawJudge's conclusion that the Respondent violatedSection 8(a)(5) or (3) by refusing to recognize em-ployee Ronald Bel as interim steward, or violatedSection 8(a)(2) when, instead, the Respondent rec-ognized Patsi DeRenzi.The Respondent, a member of the New YorkShipping Association (NYSA), is engaged in thebusiness of performing stevedoring and marine ter-minal functions at Staten Island, New York, andoperates one of the largest marine container facili-ties in the Port of New York. The Respondent'slongshore employees are represented by the Inter-national Longshoremen's Association (ILA) and itsaffiliated Locals and are covered by a collective-bargaining agreement negotiated between the ILAand the NYSA.The Respondent's longshore employees aremembers of ILA Local 920. As the record reveals,there existed at all material times a serious "politi-cal" dispute within Local 920 which was centeredin the opposition of various members of the Local'sexecutive committee to the presidency of FrankDeMayo. DeMayo had been elected president ofthe Local in 1976 as an insurgent candidate op-posed to the policies of the Local's incumbentpresident and executive board, many of whom heldforemen's positions with the Respondent. DeMayoand his supporters believed that the Local's offi-cials, as foremen, were controlled by the Respond-ent and acted as a rubber stamp for its policies to263 NLRB No. 40the detriment of the enforcement of the collective-bargaining agreement. For the purposes of thiscase, the political opposition to DeMayo manifest-ed itself in a reoccurring dispute over the power ofDeMayo to appoint an interim steward to actduring the absences of Anthony Motola, the regu-lar, elected steward and a political opponent ofDeMayo. While DeMayo contended that thepower to appoint an interim steward was vested inthe power of his office as president pursuant to theLocal's bylaws, his selection of various interimstewards was, at certain times, opposed not only byMotola, but by various of his opponents on the ex-ecutive committee, including Patsi DeRenzi, vicepresident, and Harold DeFazio, secretary-treasur-er-business agent.' Thus, on May 5, 1978, a spe-cial meeting of the Local's executive committeewas held to resolve problems between DeMayoand Motola regarding DeMayo's attempts to ap-point interim stewards. At this meeting, an intraun-ion agreement was reached providing that Motolawould notify DeMayo of upcoming absences andthat DeMayo would have the authority to appointthe interim steward from a list of senior longshore-men. Despite this agreement, a dispute arose in lateSeptember 1978 when, contrary to DeMayo's se-lection of Michael Picozzi, the Respondent recog-nized Patsi DeRenzi as interim steward.2DeMayofiled a grievance over the Respondent's failure torecognize Picozzi and, on October 1978, a griev-ance meeting was held, attended by DeMayo,Motola, and representatives of the Respondent aswell as the NYSA. At the meeting, DeMayo con-tended that the executive committee had empow-ered him to appoint the interim steward. Converse-ly, Motola objected to DeMayo's appointment ofPicozzi and presented a petition signed by over 100of the Local's members requesting that the Re-spondent continue to recognize DeRenzi as interimsteward. The meeting ended with an agreementthat, in the future, an election would be held tochoose an interim steward.The dispute over the interim steward again arosein May 1979 and gave rise to this proceeding.I After his election, DeMayo succeeded in obtaining passage of theLocal's first set of bylaws which, inter alia, changes the Local's practiceto require that stewards be elected rather than appointed by the Localpresident. Motola, who had served as steward for a number of yearsprior to DeMayo's election and passage of the bylaws, was elected ste-ward on May 9, 1977, for a term of 3 years. As steward, Motola hadalways appointed the interim steward and claimed the authority to do so.I During Motola's two previous absences, DeMayo, at the urging ofDeFazio, agreed to appoint DeRenzi. the choice of Motola, as interimsteward. DeMayo testified that he did so to "keep the peace." Regardingthe Respondent's refusal to recognize Picozzi in September, MichaelGallo, the Respondent's operations manager, testified that DeFaziothreatened the Respondent with a work stoppage if it recognized Picozzi,claiming that DeMayo did not have the authority to appoint the interimsteward.453 DECISIONS OF NATIONAL LABOR RELATIONS BOARDHaving been informed that Motola was to take a 2-week vacation, DeMayo suggested to Ragucci, theRespondent's president, that an election be held tochoose the interim steward and to settle the matteronce and for all. Ragucci agreed and DeMayo ar-ranged for a secret-ballot election which was heldamong the Respondent's dock employees on May8. Employee Ronald Bel won the election and Ra-gucci told DeMayo that Bel would be hired3assteward the following day. However, shortly there-after, Defazio and DeRenzi visited Ragucci andpresented a petition signed by 12 of the Local's ex-ecutive board members which alleged that De-Mayo's conduct of the election for interim stewardviolated the Local's bylaws. When Ragucci statedthat he had agreed to recognize Bel, the officers re-plied that they expected Ragucci to follow thewishes of the executive board and recognize De-Renzi, Motola's designate, as steward. The officersalso threatened a work stoppage if the Respondentrecognized Bel. The following day, the Respondentrecognized DeRenzi rather than Bel and has con-tinued to recognize DeRenzi as interim steward.4The Administrative Law Judge found that theRespondent's refusal to recognize Bel violated itsobligation to bargain with Local 920 under Section8(a)(5) and discriminated against Bel in violation ofSection 8(a)(3). He also found that the Respond-ent's recognition of DeRenzi, an alleged supervisor,as interim steward violated Section 8(a)(2).Section 8(a)(5) requires an employer to recognizethe agents of its employees' collective-bargainingrepresentative. The designation of such agents ispurely an internal union affair. However, this is nota case where the Respondent refused to recognizeLocal 920's designated agent. Rather, it is onewhere, as a result of an internal union dispute unre-lated to the Respondent's bargaining obligations,the Respondent was faced with competing claimsfrom two factions within the Local's governingbody as to who should act as that agent. Thoseclaims presented the Respondent with the choice ofhaving to refuse to recognize any interim steward,a course hardly consistent with its obligations tobargain with Local 920, or recognizing the choiceof one faction over that of the other. The dilemmawas the result of an internal union dispute concern-ing who had authority to conduct the business of3The record reveals that the steward was the first man hired on thedock and performed no duties other than that of steward. Thus, if nothired as steward, Bel would have been hired only if his gang were other-wise scheduled to work. The legality of this practice regarding the hiringand duties of stewards was not placed in issue in this case and we do notpass on it.4 The record reveals that, following DeRenzi's and DeFazio's visit,Ragucci consulted with ILA Vice President Anthony Anastasio. Anasta-sio told Ragucci to follow whatever the Local practice was regardingrecognition of interim stewards.the Local; hence we cannot agree with the Admin-istrative Law Judge that Section 8(a)(5) is applica-ble.Initially, we note that there is no evidence thatthe Respondent seized upon the dispute within theLocal as a means of avoiding its bargaining obliga-tions. Rather, it is clear from the record that theRespondent was, at all times, willing to recognizean interim steward. And, the fact that it did is, atleast, consistent with its obligation to bargain withthe Local. We also note that, in supporting con-flicting candidates for recognition, DeMayo, DeFa-zio, and DeRenzi, as officers of the Local and ex-ecutive board members, each acted with apparentauthority to speak on behalf of the Local.5In thisregard, we find it irrelevant whether the oppositionof the executive board members to the recognitionof Bel was justified under the Local's bylaws or inpursuit of a legitimate union objective. For, to findotherwise would be to require the Respondent togo behind the conflicting representations andclaims of authority and to evaluate those claims interms of the Local's bylaws. Section 8(a)(5) did notobligate the Respondent, in such circumstances, tointerpret the Local's bylaws or to evaluate the mo-tives behind the conflicting demands made. Rather,the resolution of the dispute herein is left to the in-ternal procedures of the ILA.6We likewise disagree with the AdministrativeLaw Judge's finding that the Respondent's failureto recognize Bel as interim steward violated Sec-tion 8(a)(3). In so concluding, we are not unmind-ful of the Administrative Law Judge's findings asto the Respondent's motives for recognizing De-Renzi over Bel. In another context, those motiveswould render an employment decision unlawful.Here, however, the sole discrimination against Belwas the failure to recognize and hire him as ste-ward, an issue inseparable from the dispute overwhich of the employees urged should be designat-ed. As the dispute was purely an internal unionaffair, its resolution rested with the ILA.Finally, we cannot agree that the Respondent'srecognition of DeRenzi violated Section 8(a)(2).For, contrary to the Administrative Law Judge,the record does not establish that DeRenzi's dutiesas tractor foreman constitute him a statutory super-visor. As tractor foreman, DeRenzi reports directlyto the head foreman who provides him daily with a5 The Local's bylaws do not address the appointment or selection ofinterim stewards. While the bylaws do place much authority in the officeof president to act on behalf of the Local, they also state that the execu-tive board is the "highest governing authority" within the Local betweenmembership meetings. Thus, in asserting the authority to select the inter-im steward, the executive board members were raising, at least, a colora-ble claim.6 Accord: J. H. Hamlen & Son, Inc., 180 NLRB 902, 903 (1970).454 HOWLAND HOOK MARINE TERMINAL CORP.list of the activities to be performed, the names ofthe tractor and top loader drivers to be employed,and where and to what equipment each driver isassigned. Using this list, DeRenzi makes daily as-signments of work. For the remainder of the shiftDeRenzi is responsible for seeing that equipment isavailable and operable and that delays in the flowof container traffic between the ship and the stor-age yard are minimized. The record reveals thatmost of DeRenzi's time is spent "cruising" the yardlooking for breakdowns. DeRenzi also obtains re-placement drivers when needed and administersdriving tests.In finding that DeRenzi, as tractor foreman, re-sponsibly directed the work of the drivers, the Ad-ministrative Law Judge noted that, unless DeRenziwas a supervisor, up to 30 tractor drivers wouldoperate with little or no supervision. He furthernoted evidence that DeRenzi had threatened driv-ers with discipline for insubordination or for delaysunrelated to equipment failure, such as the over-staying of coffeebreaks. He also noted that DeR-enzi trains new drivers, is higher paid, and isviewed by employees as a representative of man-agement.Contrary to the Administrative Law Judge, weconclude that DeRenzi does not have supervisoryauthority. Tractor drivers deliver containers be-tween the ship and the storage yard on the basis oftickets, prepared by "checkers," which detail thelocation of the container in the yard or on thedock. Such duties are completely routine and re-quire little or no supervision or direction. To theextent DeRenzi does direct drivers, his actionsappear to require no independent judgment. Thus,while DeRenzi announces the daily assignments, hedoes so from a list prepared by management, detail-ing not only the employee, but his equipment andjob assignment. In regard to breakdowns, DeRen-zi's direction of employees is limited to determiningthe extent of the problem and telling the employeeto obtain another piece of equipment. That De-Renzi grants or approves time off has not been es-tablished. Rather, the record reveals that employ-ees who leave early merely inform DeRenzi of thatfact so that DeRenzi can obtain a replacement.Finally, the record does not support a findingthat DeRenzi effectively recommends discipline.While some witnesses testified that they had beenthreatened with discipline by DeRenzi, no witnesstestified as to threats being carried out.7At most, itI In regard to whether DeRenzi had the power to impose discipline inthe form of "debits," the General Counsel's witness, Irwin, testified asfollows:Q. Do you know of any person on the pier that Mr DeRenzi gavedebit for detention?appears that DeRenzi reports rules infractions tomanagement, a function which, standing alone,does not confer supervisory status.8Thus, we con-clude that DeRenzi, as "tractor foreman," is actual-ly a leadman whose primary duties relate to the op-eration of equipment rather than the direction orsupervision of employees. Accordingly, we shalldismiss the complaint in its entirety.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the complaint be,and it hereby is, dismissed in its entirety.A. It wouldn't be him to give it that would be the company. Heturns it into the company this man is subordinate or refuses to workovertime the company hits him with the debit, not Mr. DeRenzi,he's just a chain of command.s See New York Shipping Association, Inc., 116 NLRB 1183 (1956).There, the Board found that "hatch bosses" were not supervisors despitethe fact that they reported rules infractions to management.DECISIONSTATEMENT OF THE CASEROBERT T. SNYDER, Administrative Law Judge: Pur-suant to a charge filed on May 23, 1979, in the above-captioned case, and an order withdrawing approval ofsettlement agreement in part and vacating and revokingthe same issued by the Regional Director for Region 29on July 31, in a related case (Case 29-CA-5966), a con-solidated complaint issued on July 31, 1979. Subsequent-ly, Local 920, International Longshoremen's Association,AFL-CIO (herein Local or Local 920), the ChargingParty in Case 29-CA-5966, by letter dated March 4,1980, filed request to withdraw its charge, and, althoughnot thereafter acted on by the Regional Director, on thebasis of that request, the General Counsel successfullymoved at the opening of hearing herein to amend theconsolidated complaint by withdrawing those allegationswhich pertained to the charge in Case 29-CA-5966.Those allegations were dismissed, Case 29-CA-5966 wasformally severed from the instant proceeding, and Case29-CA-7178-2 alone remains for disposition.' The com-plaint alleges that by refusing to recognize or hire theduly elected Local 920 temporary shop steward, RonaldBel, and instead recognizing and dealing with its supervi-sor, Pasquale DeRenzi, as temporary shop steward, Re-spondent has violated Section 8(a)(1), (2), (3), and (5) ofthe Act. Respondent filed its answer denying the materi-al and conclusionary allegations of the complaint andhearing was held before me in Brooklyn, New York, on'lo the extent that evidence relating to the dismissed allegations evenoutside the 6-month 10(b) period forms background shedding light oncurrent conduct and motives, it has been included in the record. CrystalSprings Shirt Corporatron, 229 NLRB 4 (1977); Local Union 613 of the In-ternational Brotherhood of Electrical Workers. AFL-CIO (M.H. E Contract-ing, Inc.), 227 NLRB 1954 (1977).455 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMarch 23-26 and April 9, 1981.2 Briefs were thereaftersubmitted by the General Counsel and Respondent andhave been duly considered. Upon the entire record inthis case, including my observation of the witnesses, Imake the following:FINDINGS OF FACT1. THE BUSINESS OF THE RESPONDENT AND THELABOR ORGANIZATIONS INVOLVEDRespondent is a New York corporation with its princi-pal office and place of business located at 300 WesternAvenue, borough of Staten Island, city and State of NewYork (herein the Staten Island Terminal or Terminal),where it is engaged in the business of performing steve-doring and marine terminal functions for various ocean-going carriers including United States Lines and FarrellLines. At all times material herein, Respondent annuallyperforms such services valued in excess of $50,000, ofwhich such services valued in excess of $50,000 wereperformed in, and for various enterprises, includingoceangoing carriers, located in New York State, each ofwhich enterprises annually performs services valued inexcess of $50,000 outside the State of New York, and forother enterprises located outside New York State. Re-spondent admits, and I find, that it is an employer en-gaged in commerce within the meaning of Section 2(6)and (7) of the Act, and that Local 920 and the ILA areeach a labor organization within the meaning of Section2(5) of the Act.II. THE ALLEGED UNFAIR LABOR PRACTICESA. Local Insurgency Dating From 1976 and Adoptionof BylawsIn November 1976, one Frank DeMayo was electedpresident of the Local. He ran against and succeededJoseph Vicenzeno who had served as president for 15 ormore consecutive years. At the same time, elections werealso held to fill all other offices which, along with theoffice of president, comprise the Local executive board,including vice president, secretary treasurer, recordingsecretary, five executive board members, three trustees,and a sergeant at arms. DeMayo ran independently as aninsurgent candidate. Some of the members elected to theother executive board slots were incumbents who werereelected. Chief among them were Pasquale (Patsy)DeRenzi, vice president, and Harold DeFazio, secretary-treasurer. DeMayo and the members who supported himrepresented a faction within the Local opposed to exist-ing policies and procedures supported by DeRenzi, De-s On the opening day of hearing, counsel for the International Long-shoremen's Association, AFL-CIO (herein ILA), appeared specially todispute its then inclusion in the caption of the case, along with New YorkShipping Association (herein the Association), as a party in interest. Onmotion made by the General Counsel that status was changed to the cur-rent status as parties to the contract. ILA also then disputed the GeneralCounsel's basis in law for proceeding in this case in the face of the asser-tion that the matter appeared to be an internal union dispute not cogniza-ble under the Act. Since counsel appeared specially only on that occasionand has not otherwise participated, no appearance on behalf of the ILAhas been noted. The question raised by counsel shall be dealt with later inthis Decision.Fazio, other members of the executive board, and otherLocal members associated with them.3The membership of the Local totals approximately200, all of whom are employed by Respondent, the onlyremaining marine terminal on Staten Island.During his presidency, early in 1978, DeMayo was in-strumental in having the Local adopt a set of writtenbylaws for the first time. A number of key provisionscame into play in this proceeding. They read as follows:ARTICLE XIPOWER AND DUTIES OF OFFICERSSection 1. President-Business Manager(a) The President-Business Manager shall be theprincipal executive officer of this Local Union andshall represent and act for on and on behalf of thisLocal Union in all matters exept as otherwise spe-cifically provided for in these Bylaws.(b) He shall appoint and be a member ex-office[sic] of all committees, except as otherwise hereinprovided.(c) He shall be a member of and preside at mem-bership and Executive Board meetings. He shallconvene meetings of the Executive Board or submitmatters to their decision by mail or telegram as pro-vided herein. He shall be deemed a delegate to andshall attend all meetings of the District Council.(d) In order that he may properly execute his re-sponsibilities he is empowered and authorized toemploy and discharge such representatives, organiz-ers (who shall be members in good standing of theLocal Union or International) administrative, tech-nical or other employees as may be required and toretain counsel to act on behalf of this Local Union,he shall appoint all committees not otherwise pro-vided for by these Bylaws; he shall designate theduties and direct the performance thereof of offi-cers, organizers, representatives and delegates andall other employees.(e) He shall have the power and authority to in-terpret the provisions of these Bylaws.(f) He shall be responsible within the limits of hispower for the enforcement of these Bylaws, thepolicies of this Local Union and/or the rules or rul-ings duly adopted by the Executive Board, andthose duly adopted by majority vote of the mem-bership. Within these limits he shall strive to en-hance and strengthen the position and prestige ofthis Local Union; he shall have the authority and isempowered to take such steps and actions to carryout the purposes and objects of this Local Union,except as otherwise provided herein; he shall havesuch other and further powers in addition to thoseherein enumerated and shall perform such other andfurther duties as are usual to his office and as areperformed by the President-Business Manager in ac-cordance with the usages of the International Long-shoremen's Association; he shall be empowered and3 Certain errors in the transcript are hereby noted and corrected.456 HOWLAND HOOK MARINE TERMINAL CORP.is authorized to make and incur such expendituresas may be necessary to effectuate any of the forego-ing except as otherwise specifically provided for inthe Constitution.(k) He shall settle all dispute between membersand management; and enforce union rules, workingconditions and the provisions of the Collective Bar-gaining Agreement.* * * * iSection 3. Secretary-Treasury-Business Agent(f) He shall assist the President in settling all dis-putes between members and management; collectdues, inspect membership dues books to determineif members are in good standing; and enforce unionrules, working conditions and the provisions of theCollective Bargaining Agreement.Section 8. Executive Board(a) The Executive Board shall be composed of allofficers of this Local Union.(b) The Executive Board shall meet at such timesas it deems necessary or upon the call of the Presi-dent-Business Manager, once each month, exceptJuly and August, at a time and place which it or thePresident-Business Manager may fix.* * .* *(e) The Executive Board may take action withoutmeeting by written approval of a majority of itsmembers after notice to all its members of the ques-tion to be decided.(f) A majority vote of the Executive Board mem-bers present at a meeting shall be necessary to carryany motion or resolution. Each member of the Ex-ecutive Board shall be entitled to cast one vote inthat body; they may be no proxy voting.(g) The Executive Board shall be the highestgoverning authority within this local Union be-tween membership meetings. In addition to the au-thority granted to it as hereinbefore and hereinafterprovided, it shall have the authority, except as oth-erwise specifically provided in these Bylaws whichwill advance and protect the interests and welfareof this Local Union and/or members ....(h) It shall have power and authority to appointcommittees, not inconsistent with the provisions ofthese Bylaws, which it deems necessary for thegood and welfare of this Local Union...ARTICLE XIIICOMMITTEESThe President-Business Manager may appointsuch committees not otherwise provided for hereinwhich in his discretion he deems necessary for thegood and welfare of this Local Union.Such committees shall serve for such period oftime as the President-Business Manager may deemnecessary, but in no event beyond the term of officeof the President-Business Manager.ARTICLE XIVSHOP STEWARDSSection 1. Shop Stewards for each pier or termi-nal or any other unit of work which the ExecutiveBoard may deem necessary, shall be elected, pro-vided, however, that only book members at the par-ticular pier or terminal or other unit of work mayvote for their shop steward. Each steward must beelected as soon as practicable after the adoption ofthese Bylaws and shall serve for terms of threeyears. He shall be removed upon presentation of apetition signed by 2/3 of list men on the pier or ter-minal where he acts as steward.Section 2. It shall be the duty of the Shop Ste-ward to prevent any unauthorized work stoppage;to carry out the instructions of the President-Busi-ness Manager and Secretary-Treasurer-BusinessAgent. He shall report to the President-BusinessManager and Secretary-Treasurer-Business Agent,any non-member or unauthorized person, and sus-pended, fired, expelled or withdrawn member em-ployed at such location; report any violation ofunion rules, contract or working conditions toPresident-Business Manager, and Secretary-Treasur-er-Business Agent and to do any and all things re-quired of him by the President-Business Manager orSecretary-Treasurer-Business Agent.Section 3. No Shop Steward shall have the rightto modify, change or vary any terms or provisionsof the Collective Bargaining Agreement or interpretany provision of these Bylaws. He shall not bedeemed an officer of this Local Union. He shall notbe deemed an agent of this Local Union, except tothe extent of reporting to the President-BusinessManager and Secretary-Treasurer-Business Agentthe matters hereinbefore set forth.Other provisions, inter alia, provide that 40 membersin good standing shall comprise a quorum for the trans-action of business at any membership meeting (art. IX,sec. l(b)) and the minimum number of members neces-sary to recommend in writing to the executive boardamendments to the bylaws (art. XVI), and require astrike to have the majority vote of the members of the457 DECISIONS OF NATIONAL LABOR RELATIONS BOARDexecutive board, thereafter approved by a majority voteof the members in good standing at a meeting of the gen-eral membership (art. XV).B. Labor Relations Setting and Contract ProvisionsRespondent was formed in 1975. It is a member of theAssociation which has a longtime collective-bargainingrelationship, and which represents its members in collec-tive bargaining, with the ILA and its affiliated locals. Ageneral cargo agreement in effect between the parties forthe Port of Greater New York and vicinity covered theperiod October 1, 1977, to September 30, 1980. A masteragreement on seven master contract issues was enteredwith the ILA by the Association and four other east andgulf coast employer associations and the Association en-tered a separate agreement covering local issues in dis-pute with the ILA, both effective October 1, 1980, toSeptember 30, 1983. The Association-ILA successoragreement continued in effect all contract provisionsfrom the 1977-80 agreement not otherwise modified.Thus, at all times material, the Association-ILA and itsaffiliated locals agreement has included, inter alia, a no-strike, no-lockout provision (part III); a provision recog-nizing the right of the employees on the employer'spremises to select an employee of their own choosing-to be known as shop steward without interference fromthe employer, to act as their representative and spokes-man under the grievance machinery and arbitration planin presenting their grievances to the employer on thepremises and in attempting to resolve them satisfactorily(part VII, sec. A, 4); establishment of a joint labor-man-agement committee known as the NYSA-ILA ContractBoard made up of representatives from the parties to ad-minister standards and policies with respect to the con-tractual provisions and fringe benefit plans (part VI);grievances machinery which provides for unresolvedfirst-step grievances to be subject to settlement proce-dures undertaken at pier side by contract board adjusterand at third step to be submitted for disposition to a jointlabor relations committee (LRC), a subdivision of thecontract board, and if still unresolved, to the contractboard, and finally to binding arbitration (part VII); pro-cedures regulating hiring and income guarantee, includ-ing a hiring hall system operated out of hiring centersoperated by the Waterfront Conmission of New YorkHarbor, among them one located on Staten Island, andcontinuing a guaranteed annual income program (GAI)established by an agreement and declaration of trust andplan in 1972, to provide certain guaranteed income on anannual basis to covered employees who worked or arecredited with certain minimum hours (700) per contractyear and including provision for penalizing employees 8or more hours by means of a system of multiple debitsfor various infractions such as failure to accept work of-fered in hiring center, refusal of a prior day order (pursu-ant to which employees are hired and ordered for workon the day prior to their actual assignment) and refusalto work as ordered (insubordination) (art. VII);4hiring4 The Agreement and Declaration of Trust and Plan, as amended Feb-ruary 25, 1980, inter alia, describing the system of debits, forwarded byRespondent after close of hearing pursuant to agreement, is hereby re-ceived in evidence and marked ALJ Exh. 2.practices and procedures which provide for the systemof prior day hiring of regular gangs and individual menand extra gangs and men (annex A); and a containeriza-tion agreement provident for ILA work jurisdiction overthe loading and discharging of sealed containers on andoff ships, providing for royalty (supplemental cash) pay-ments to covered employees, and rules governing suchoperations, including the requirement of a minimumlongshore container gang size for loading and unloadingof 18 men plus two drivers. (Annex B.) The agreementalso contains a 30-day union-security clause and checkoffauthorization (part II).The contract and testimony of various witnesses referto "list men," a term describing an employer's comple-ment of available labor who are on the employer's listfor work on the prior day order basis and who mustaccept work in their list jobs, for the employer withinthe employer's zone-in the case of Respondent, theStaten Island zone. (See agreement, art. VII, ProceduresRegulating Hiring and Income Guarantee.) It is thisgroup of list men which comprises the 200 employees inRespondents work force.In practice, the local steward has been employed dailyto represent the employees in enforcing the various pro-visions of the agreement and handling grievances infor-mally as they arise and the local president-business man-ager has, with or without the assistance of the secretary-treasurer-business agent, at least on occasion, acted toseek settlement of grievances and disputes which havearisen in the administration of the agreement. To thisextent, in addition to being party as affiliated local to theagreement as it applies to Respondent's terminal, Local920 has been the joint exclusive representative, alongwith the ILA, of the covered employees employed byRespondent, for the purpose of collective bargaining,notwithstanding Respondent's denial that Local 920enjoys such status.The parties have also stipulated that the unit of em-ployees covered by the agreement involved herein, in-cluding all longshoremen, including deckmen, holdmen,dockmen, sorters, drivers, terminal laborers, and ship la-borers, exclusive of office clericals, guards, and supervi-sors as defined in the Act, constitutes a unit appropriatefor the purposes of collective bargaining within themeaning of Section 9(b) of the Act.C. Respondent's OperationsRespondent's terminal is large enough to accommodatethree oceangoing ships at one time alongside its pier. Itcontains 187 acres spread alongside and away from thedocking areas (generally described as the "yard"). Thedistance between dockside and the area furtherest awayfrom the dock exceeds 500 yards. Cargo, consisting pri-marily of sealed containers 40 feet in length, are loadedor unloaded aboard ship and either stored on flatbedtrailers, directly on the ground, or moved directly out ofthe terminal on trucks. When, as regularly occurs, twoor three ships are being worked on at the same time, themaximum of five longshore gangs is employed, each con-sisting of 17 men and a hatch boss who work on theship, on the deck and in the hold loading or unloading458 HOWLAND HOOK MARINE TERMINAL CORP.the cargo. The hatch boss stays at dockside transmittingwork orders and spending some limited time engaged inphysical work.5The gang also includes a crane operatorwho operates the crane on the deck at shipside whichraises and lowers containers from and onto the trailers.There are upwards of 500 people on the premises on anygiven day, including the employees. For the three shipberths, five cranes (or derricks) are employed. Respond-ent is one of the largest container terminals in the Port ofNew York, with a capability of handling upwards of a1,000 to 12,000 containers and averaging approximately700 containers a day in and out, dock to ship and ship todockside. The value of cargo thus moved runs into themillions of dollars daily.Often, those employees who work the full day shiftstarting at 7 or 8 a.m. are ordered to work overtime tocomplete an unloading and loading operation whichoften continues around the clock. Those who cannot arereplaced by extra men for the evening shift starting at 5p.m. and later, and, when warranted, are supplementedby extra gangs and work crews not previously assigned(see agreement, part IV, A, l(a), and C, 7, of annex A).When unloading containers, the tractor driver pullsthe attached trailer with the container to a designated lo-cation on Respondent's property where it is either storedon the flatbed trailer (the tractor cab having been de-tached) or is taken to another area further removed fromthe dock where a stacker driver operating a top loader (aform of hi-low machine capable of carrying and placinga load the size and bulk of the sealed 40-foot container)removes the load and stores it on the ground. In someinstances the container is hoisted from the ship directlyonto a truck for direct removal from the premises. Thetractor drivers and stacker drivers also perform the re-verse operation in loading, driving the trailer to dockside and having the container hoisted aboard ship forstowing by the gang.The levels of authority and managerial hierarchy relat-ing to these workers are as follows: Directly under thepresident, Carmine Ragucci, is the operations manager,Michael R. Gallo, who oversees the complete terminaloperation, monitoring each of its components, includingcrane crew, maintenance crew, those who store and' See New York Shipping Association, Inc., 116 NLRB 1183 (1956), for afairly specified and detailed description of the hatch bosses' duties, on thebasis of which the Board determined they did not responsibly direct themembers of the gang and were not supervisors within the meaning ofSec. 9(b) of the Act and were accordingly included in the appropriateunit. In the same decision, head foremen and assistant head foremenabout whom there was no dispute were excluded, and dock bosses orforemen about whom evidence was meagre were retained among the ex-clusions in accordance with the unit found appropriate in 1953. While therecord herein does not involve the status of hatch bosses, to the extent itcontains any reference to them and their duties, it is not at variance withthe facts recounted in New York Shipping Association except that the sizeof the gangs are now 18 rather than 21 men, and whereas in the mid-1950's at times I or 2 tractor drivers who move cargo on the dock orpier were attached to the gang (see fn. 6 at 1186, id.) six such drivers andadditional other drivers who operate stacker machines (top loaders) pergang are employed. This change is probably related to the change in thenature of the storage of cargo from open bulk to container. The 1956Board decision did not examine the relation of the one or two drivers tothe hatch boss other than to describe them as being "attached to thegang." The drivers' relationship to the hatch boss, tractor foreman, andyard foremen is central to resolution of certain of the issues in this case.move less than container loads in and out of a warehouse(the LCL building), and longshore work gangs throughsuperintendents who report directly to him. With respectto pier operations there is a pier superintendent and anassistant pier superintendent who are responsible for allactivities on the pier. They are not union members nor inthe bargaining unit. The next lower level is the generalor head foreman who has direct overall responsibility forwork in the yard, on the ship, and at the pier. Reportingdirectly to him are two assistant head foremen. While ex-cluded from the unit in the 1956 Board decision, thesethree and all foremen under them nonetheless are re-quired to be union members and Respondent has volun-tarily agreed to their inclusion in the bargaining unit.Furthermore, under existing practice since Respondent'sorganization in 1975, all foremen from the level of gener-al foremen on down are selected for their positions byLocal 920 on the condition that Respondent finds themqualified for the job. The inference is strong that theyhold their positions as foremen only with the approval ofthe Local and are subject at all times to its discipline?.One of these two assistant head foremen supervises thewarehouse labor and the other supervises the ship steve-doring. The ship assistant head foreman has his own as-sistant and five hatch bosses (foremen or gang foremen)whose duties have been briefly described and who aredirectly responsible for the loading and unloading of aparticular area of a ship performed by 17 men gangs.Under the warehouse assistant head foreman are fourheaders (straw bosses or assistant foremen). There is alsoa yard foreman, considered an assistant foreman, who ap-pears to direct the placement of the containers and theirremoval for loading.7In addition to the foregoing, Respondent employs amachine or tractor foreman. As described by Respond-ent's president, he is a staff foreman and answers directlyto the head foreman who provides him on a daily basiswith a list of the activities to be performed, the names ofthe tractor and top loader drivers to be employed andwhether the driver is assigned to tractor in the yard orwarehouse or to top loader. The machine foreman takesthis information and makes the daily assignment of mento particular equipment and location within the area pre-viously designated.8He also sees that the equipment isavailable and operable and that the repairs of defectiveequipment are expedited and that the individual driver"isn't delayed any further or any longer than he should6 Neither the complaint nor the General Counsel asserts that thesefacts warrant a finding of unlawful employer assistance. Rather, theyappear to manifest an abdication of employer responsibility which pro-vides the Local with enormous power and authority in shaping and de-termining various aspects of the employment relationship. "However,Congress has not seen fit to make it an unfair labor practice for a labororganization to dominate or interfere with the administration of an em-ployer's business." Nassau A Suffolk Conractors' Association Inc., etc..118 NLRB 174, 185 (1957).While the yard foreman's duties were not spelled out in detail, signifi-cantly, Respondent's president failed to mention the yard foreman amongthose in the supervisory hierarchy who direct the tractor drivers in theirduties. The only other foreman who patrols the yard is the tractor fore-man, see infra.s Checkers also provide the drivers with the tickets describing the pre-cise container cargo to be moved and their precise location in the yard oron the ship.459 DECISIONS OF NATIONAL LABOR RELATIONS BOARDbe or would be." Although President Ragucci deniedthat the machine foreman is responsible for directing thework of the drivers, there are a number of facts disclosedon this record which lead me to conclude, to the con-trary, that the machine foreman is a supervisor withinthe meaning of Section 2(11) of the Act.It is significant that Respondent's president places themachine foreman, at least with respect to his specializedresponsibilities, at a level in the hierarchy just below thehead or general foreman. The machine foreman is thusnot located at the lowest rung in the supervisory hierar-chy and seemingly speaks with greater authority andindependence when directing the drivers and recom-mending personnel actions. It is also significant that Ra-gucci placed responsibility of the tractor drivers' workperformance with the foreman or assistant foreman in theparticular area to which those drivers report. The onlyforeman who covers the full area of the yard where thetractor drivers are daily assigned is the machine foreman.As many as 30 such drivers as well as 4 or 5 top loadersare assigned when more than I ship's cargo is beingworked on and 18 drivers are employed if I ship is atdockside. These drivers are moving container loads frompier side to yard and back to pier side without any otherdirect supervision, given the responsibilities of the otherforemen as described." Given further the responsibilitiesof the machine foreman with respect to minimizing"down" time of the machine equipment and men, the in-ference is inescapable that the machine foreman has theresponsibility of supervising their work. The evidencebears this out.The machine foreman makes the equipment and job as-signments each morning. H e checks employee attendanceat the pier gate. He drives a company truck around thepremises and yard, carrying a clipboard while keepingtrack of the work scheduling, work breakdown, andother problems which may arise, including reassignmentsof drivers to replacement tractors. He engages in nophysical labor himself. When coffeebreaks have beenunduly extended, overtime work has been refused, orcompany time is being used to make private telephonecalls the foreman is there to threaten the driver withmultiple debits for refusal to work as ordered or insubor-dination and to discipline the men on the spot for solder-ing on the job by loud words and pressure. One witnesstestified to rough language, a scuffle, and complaints bythe machine (tractor) foreman'°against a colleague whowas allegedly overextending his coffeebreak in 1978 or1979. Another witness recalled that he was threatenedmore than once by the night machine foreman with mul-tiple debits for refusing to work overtime or leaving9 While it is not the crux of the status determination, the size of theshop, the number of employees needing supervision. and the number ofsupervisors available bear on the determination of whether or not aperson is imbued with supervisory status. The higher the ratio of supervi-sors to employees, the less likely there will be a finding of supervisorystatus. N.LR.B. v. American Oil Co., a Maryland Corp., 387 F.2d 786 (7thCir. 1967); Buller-Johnson Corp. v. NLR.R., 608 F.2d 1303 (9th Cir.1979); N.LR.B, v. The Bama Ca, 353 F.2d 320 (5th Cir. 1965); WarnerCompany v. N.LR.B., 365 F.2d 435 (3d Cir. 1966).10 The foreman was Patsy DeRenzi, then local vice president and in-terim or relief shop steward in the absence of the regular shop steward.See sec. D, infra.work before the end of his regular shift and that otherdrivers were hollered at and ordered back to work bythe foreman for overextending their breaks. The machineforeman also seeks to determine responsibility for slowwork or failure to operate the equipment and threatensdebits for failing to perform assigned work or insubordi-nation where the downtime is not attributable to a ma-chine or equipment breakdown. ' IWhile Respondent employed only one machine ortractor foreman at all times material, two individualsfilled that position. Charles Mayo was the regular ma-chine foreman. However, Patsy DeRenzi has performedthat job at night for the past 4 or 5 years. DeRenzi start-ed to fill in at night when Mayo started to decline thoseassignments.12According to DeRenzi, he has acted asnight tractor foreman pretty steadily the last 4 yearssince Mayo got sick.'3In addition to his other duties, as machine foremanDeRenzi trains new longshoremen on the job to operatetractors and stackers, and, if they are not determined byhim to have qualified for the position, they are not as-signed work in those classifications. In 1979, DeRenzi'shourly rate was $11.90 as compared with $11.40 earnedby longshoremen and $11.60 paid to drivers.14DeRenzialso approves requests of drivers to leave work early andarranges for their replacement. Finally, DeRenzi is con-sidered, by the employees who testified, to be a boss orsupervisor, one indicating that he is the individual whothey expect to be responsible if they "foul up."15When questioned closely on cross-examination, De-Renzi could not recall telling a Board agent during theinvestigation of the charge that he had authority to bringan employee up on charges for negligence to the generalforeman. He also could not remember telling the Boardagent that he rode around the premises in order to makesure the men were not goofing off or sleeping on the jobI Although the record indicates that most often DeRenzi threatensdisciplinary action without taking steps to effectuate his threats, it mustbe remembered that it is the possession of Sec. 2(11) authority, not its ex-ercise, which is determinative on the status issue. Global Marine Develop-ment ofCalifornia. Inc. v. N.LR.B., 528 F.2d 92 (9th Cir. 1975). N.LR.B.v. Leland Gifford Co., 200 F.2d 620, 625 (Ist Cir. 1952), "[olnce an indi-vidual has actually been clothed with genuine power to perform a super-visory function, he thereupon becomes a 'supervisor,' even before an op-portunity arises to excercise his power, and even though he may notoften find it necessary to exert the power conferred." Id.i1 The permanence in the supervisory position is important because itsuggests that the requisite alliance with management is present. West PennPower Co. v. N.L.R.B., 337 F.2d 993, 996-997 (3d Cir 1964). Here thetestimony indicates that DeRenzi did more than temporarily assume su-pervisory chores for an absent supervisor or perform isolated and infre-quent duties of a supervisory nature. While the permanence in a supervi-sory position is not a primary indicia of supervisory status enumerated inSec. 2(11) of the statute, it is a secondary indicia of such status and servesto tip the scale in favor of a finding of supervisory status."' DeRenzi has also been employed days by Respondent in another ca-pacity, apparently operating heavy equipment."4 Oil. Chemical and Atomic Workers Union [Kansas Refined HeliumCa] v. N.LR.B., 445 F.2d 237, 242 (D.C. Cir. 1971); N.LRB. v. SayersPrinting Ca, 453 F.2d 810, 815 (8th Cir. 1971). The disparity in compen-sation is another secondary indicia of supervisory status to be considered.is An alliance with management is a necessary prerequisite to a findingof supervisory status. The beliefs and expectations of employees are rele-vant in this regard, as is the alleged supervisor's opinion of his ownstatus. N.LR.R v. Monroe Tube Company. Inc., 545 F.2d 1320 (2d Cir.1976); N.LR.B. v. Quincy Steel Casting Ca. 200 F.2d 293 (Ist Cir. 1952).460 HOWLAND HOOK MARINE TERMINAL CORP.and, if they were, he got them back on the job. DeRen-zi's responses were not creditable. DeRenzi did not denythat he had such authority at the time, merely that hecould not recall giving such responses, although earlieron direct examination by Respondent's counsel he deniedgenerally being able to hire, fire, discipline, reward, ormake recommendations to such effect. Upon the basis ofthe corroborative evidence of individual incidents testi-fied to by employee witnesses, my evaluation of DeRen-zi's lack of credibility, as well as the evidence regardingthe nature of the foreman's job as disclosed by Respond-ent's president and all other factors, including the ab-sence of any direct substantial supervision of 30 driversother than by the tractor foreman, I conclude that De-Renzi has effective authority to recommend discipline,and does responsibly direct the performance of the dutiesof tractor driving and thus the function performed byDeRenzi on a regular basis at night is a supervisoryone.16D. Background Evidence of Local Internal ConflictArising Primarily Over Designation of Interim ShopStewardAnthony Motola, a longtime Respondent employerand union member, had been the Local's shop stewardfor some years when DeMayo took office as president in1976. He had been appointed to the position by Vicen-zeno, DeMayo's predecessor as president.Friction with DeMayo developed early after De-Mayo's election and affected their relationship. Motola6S While the duties of the machine foreman seem analogous to those ofa hatch boss in New York Shipping Association, supra, there are severalfactual differences upon which the two jobs can be distinguished. Thehatch boss appears to be merely a conduit of management, relayingorders to employees from superior company officials. He assumes the jobof hatch boss on an irregular basis, working alongside the men when heis not serving as hatch boss. Such an assumption of supervisory authorityeven for a short period of time each day does not imbue the hatch bosswith 2(11) powers. N.LR.B. v. Southern Airways Company, 290 F.2d 519(5th Cir. 1961); Poultry Enterprises v. N.LR.B., 216 F.2d 798 (5th Cir.1954). Additionally, the hatch boss works under immediate and frequentsupervision. The machine foreman, on the other hand, does not workunder frequent supervision and, in fact, the tractor drivers do not workunder any direct supervision if DeRenzi is not a supervisor. Additionally.the men he supervises regard him as a supervisor possessing the authorityto mete out discipline. DeRenzi tests drivers to determine whether or notthey are qualified and his decision is given great weight. He is also re-sponsible for the men who work under him and can reassign employeeswhen necessary. Hence, DeRenzi exercises independent judgment in per-forming his duties whereas the hatch boss did not. International Union ofUnited Brewery, Flour, Cereal. Soft Drink and Distillery Workers of Amer-ica, AFL-CIO [Gulf Bottlers, Inc] v. N.LR.B., 298 F.2d 297, 303 (D.C.Cir. 1961), cert. denied 369 U.S. 843 (1962).Respondent's citation to Hesston Corporation. Inc, 175 NLRB 96(1969), is also easily distinguishable from the case at bar. The crew chiefsin Hesston worked under immediate supervision, assigned men to jobspursuant to the directions of a superior company officer, and enjoyed thesame pay and benefits as employees and had no authority to hire or dis-charge, select employees for overtime, grant time off, or effectively rec-ommend that such actions be taken. In the case at bar, however, the ma-chine foreman does not work under constant supervision, assigns andreassigns men to locations on his own initiative, arranges replacementsfor employees unable to work overtime, is empowered to discipline recal-citrant employees, receives different compensation from employees, andis generally regarded as aligned with management. Respondent's addi-tional citations are equally unconvincing.believed that DeMayo wanted to get rid of him " so thathe could run the Local the way he wanted to. For hispart, DeMayo believed that Motola was ignoring him.After his election, DeMayo became active in 1977 inpressing contract disputes on behalf of the unit employ-ers independent of the shop steward. Among them werequestions of premium pay for machine equipment andcrane operators, which DeMayo took successfullybeyond pier level meeting at first step where Raguccidid not agree to DeMayo's demand, to a second or thirdstep grievance determination after hearing. DeMayo alsopersonally took up and won before the LRC against Re-spondent at third step a contract grievance that Re-spondent had failed to employ a full ship gang for work-ing lighters loaded with containers when a derrick wasin use.Then, during a strike called in 1977 by the ILA and itsaffiliated locals, including Local 920, at all ports, duringa dispute arising over terms for the successor 1977-80labor agreement, Motola went on vacation. DeMayo, be-lieving it important to have a replacement steward avail-able and functioning for the local during such a criticalperiod, and Motola having failed to designate a relief ste-ward in his absence,18 DeMayo himself selected JohnPavacic, a list man for Respondent, and so informed Ra-gucci. Pavacic was not recognized by Respondent, an-other employee was recognized without DeMayo'sknowledge or consent, and Respondent's watchman alsokept DeMayo from coming on and inspecting Respond-ent's premises, on orders of Respondent. ' Ragucci testi-fied that he would not deal with DeMayo because hehad threatened to close the facility down on more thanone occasion and Ragucci could not accept that.Subsequently, in 1978, after adoption of the bylaws,Motola was elected shop steward by the Local member-ship and thus continued in that position. DeMayo testi-fied that the procedures for holding the election, includ-ing selection of the election committee, the election date,notices, and the like were all formulated by the Local ex-ecutive board without his being advised or having hadan opportunity to participate in its deliberations.DeMayo had plans to conduct the election on May 8,and instead the other members of the executive boardconducted it on April 11, 1978. DeMayo was summonedto the event like any other member without any advancenotice. Although initially there had been four candidates,only Motola's name remained in contention by election17 Recall that the bylaws pushed through by DeMayo early in 1978provided for membership election of the shop steward.'8 On past occasions, Motola testified he had always appointed an in-terim steward when he was on vacation or other leave but he failed totestify about any relief appointment to handle grievances during his ab-sence while the Local was on strike in 1977. DeMayo himself was on thestrike committee and not available to make sure; e.g., that only militarycargo and containers were being handled at Respondent's pier in accord-ance with union policy.i' It was as a result of those incidents that DeMayo filed the charge inCase 29-CA-5966 on October 12, 1977, on behalf of the Local, alleging,inter alia, that by refusing to recognize the Local's president and the des-ignated shop steward, Respondent had violated Sec. 8(aXl) and (3). Asnoted, this charge was resolved by execution of an informal settlementagreement, which, in turn, was set aside in part. consolidated with theinstant Case 29-CA-7178-2 and then withdrawn at the instance of theLocal on motion of the General Counsel at the opening of hearing.461 DECISIONS OF NATIONAL LABOR RELATIONS BOARDday, the three names having been removed, one candi-date informing DeMayo that he was afraid to continue inthe race.20DeMayo testified to a concern that a number of themembers of the Local's executive board held former po-sitions21in which they were earning $35,000-$40,000 an-nually, were directly controlled by management andacted as rubber stamps for management concerns and de-cisions. It was this thinking that influenced the exerciseof his authority in selecting interim shop steward's onMotola's subsequent absences from employment.Upon Motola's election, DeMayo arranged a specialmeeting of the executive board to attempt to resolve hisgrowing problems with Motola and the board centeredaround the designation of a relief steward. The meetingwas held on May 5, 1978, to which DeMayo invited twononofficers, John Irwin and Victor Antonetti, to bearwitness to the settlement, and at which Motola was alsopresent. An agreement was then reached providing thatMotola would give DeMayo advance notice of futureleaves and his involvement with any grievances and thatso long as an "A" man was picked (one with 25 or moreyears as a longshoreman) DeMayo as president had theright to appoint any member as substitute steward.22Within a few months after this meeting, an occasionagain arose when Motola took leave. DeFazio informedDeMayo that DeRenzi had a heart attack, he could notwork, they (presumably Respondent) did not want himto work around the clock anymore, "he's the vice presi-dent of the local, let's give him a break." DeFazio madereference to Ragucci's concern that, if DeRenzi contin-ued being employed for lengthy workdays in his presentposition, Respondent would be responsible for any fur-ther deterioration in his health. Thus, the only way hewould be carried was as interim steward for which theUnion would bear responsibility (although paid his regu-lar salary by Respondent). As DeMayo explained it, inorder to keep the peace he selected DeRenzi as the inter-im shop steward. Again, around Labor Day 1978, whenMotola took some time off, DeMayo selected DeRenzias interim steward. Then, on September 27, 1978, Motolainformed DeMayo that he was going on vacation for 2weeks. By this time, DeMayo had received complaintsfrom members that when DeRenzi had functioned asrelief shop steward, Respondent had not filled his regularday job with a replacement, leaving his work gang shorthanded, and also that he was a boss and was not enforc-20 DeMayo testified that none of these candidates who withdrew wereassociated with him. He also noted that his earlier selection for interimsteward, John Pavacic, had been driven not to run.21 The record discloses that besides DeRenzi, the local vice presidentand night tractor foreman, in 1979, Harold DeFazio, secretary-treasurer-business agent, was a hatch boss, Salvatore Minucci, recording secretary,was a dispatcher and Charles Munucci, trustee, was a snapper or assistantforeman in the warehouse building.22 While Respondent, through DeFazio (not Anthony Anastasio as in-correctly described in the transcript at 598 and thereafter), produced anumber of minutes of Local regular membership and executive boardmeetings which were introduced into evidence, the minutes of this specialMay 5, 1978, executive board meeting were not among them. WhileDeMayo characterized the meeting as being held "on the record" per-haps no minutes were taken. In any event, no Respondent witnesses, in-cluding DeRenzi and DeFazio, disputed DeMayo's recollection as to itssubstance.ing the labor agreement. The question raised by thosemembers was how could a man be a tractor foremancontrolled by the bosses and a shop steward.23This timeDeMayo determined to select Carmine DeRenzi as inter-im steward and so informed Motola. DeRenzi was amember of the executive board, an "A" man, and, in De-Mayo's view, would be responsible to the Union. De-Renzi apparently was also advised and did not refuse.However, DeMayo shortly afterward received a tele-phone call from DeRenzi who said DeRenzi (his cousin)was sick and would not accept the position.DeMayo next approached a number of A men, includ-ing other members of the executive board, and all ofthem refused. As DeMayo put it "they all were leery. Iseen the trend." One A man, a terminal labor drivernamed Michael Piccozzi, did accept and DeMayo so in-formed Respondent. Respondent refused to recognizePiccozzi and instead recognized DeRenzi, its night trac-tor foreman. DeMayo thereupon filed a grievance and afirst-step pier level meeting was held at the HowlandHook Terminal on October 17, 1978, attended by Ra-gucci and Gallo for Respondent and DeMayo andMotola for the Local24and mediated by Ray Williamsas contract board adjuster.Both Williams and Ragucci made reference to partVIII, A, 4, of the contract, recognizing the right of theemployees on the premises to select a shop steward oftheir own choosing. Motola objected to DeMayo's selec-tion of Piccozzi and presented a petition apparentlysigned by over 100 Local members requesting Respond-ent to retain DeRenzi as temporary shop steward. Whileno witness so indicated, including Ragucci, the minutesof the meeting make reference to a report received byRespondent that there would be a work stoppage if Pic-cozzi were given the position. Ragucci said the Compa-ny would recognize any shop steward the men wanted.DeMayo argued that the executive board had empow-ered him to appoint an A man as interim steward, andthere was not time to hold an election to fill the position.The meeting resulted in an agreement that in thefuture an election would be held by the list men tochoose a (backup and interim) shop steward. The min-utes note that "as this matter has been settled at pierlevel it is reported to the [LR] Committee as a matter ofz3 The record is not perfectly clear as to whether DeRenzi continuedto function as night tractor foreman on those occasions he served as in-terim shop steward. Respondent counsel's effort to dispel any inferencethat DeRenzi performed both jobs simultaneously was undermined byDeRenzi himself when, in response to counsel's inquiry on direct: "Didyou have occasion to fill in as night machine boss on occasion?" DeRenziresponded in the present tense, "I do." At the time of the questioning,DeRenzi was both president of the Local and its acting shop steward.Furthermore, the shop steward position was basically a day positionwhile the machine foreman job DeRenzi performed was at night. Noother individual was ever named as performing the foreman's job at nightother than DeRenzi and clearly, so long as ships were worked on a regu-lar basis at night, someone was necessary to be responsible for the tractordrivers' performance of their duties. I thus conclude that when DeRenzisubstituted as steward and thereafter he continued in his position as nighttractor foreman.2a On the identity of the participants, I have credited Ragucci, De-Renzi, and DeFazio that the latter two were not present as against De-Mayo's recollection that they were. The grievance adjuster's minutes ofthe grievance meetings also do not include then as participants.462 HOWLAND HOOK MARINE TERMINAL CORP.record." DeMayo, who had sought pay for Piccozzi be-cause of Respondent hiring agent's refusal to select himfor employment as steward in Motola's absence,25ulti-mately dropped this claim when Piccozzi himself decid-ed not to press the matter any further.26Minutes of theLocal's regular membership meeting of November 14,1978, show that, during old business, DeMayo spoke oninterim shop steward election at Howland Hook Termi-nal. The minutes continue, "After a lengthy discussionon interim shop steward, F. DeMayo, and T. Motola,stated that they would come to an agreement, F.DeMayo, also stated that there would not be an electionfor interim shop steward." DeMayo testified that theagreement referred to was in fact the May 5, 1978, onewhich he understood as authorizing him to appoint an in-terim steward after Motola had informed him he wouldbe absent and of the state of any grievances then pend-ing. I credit DeMayo's interpretation of this "agreement"when he testified "how could I make a deal [on Novem-ber 14, 1978] with a fellow-that abused me." WhileDeMayo did not recall the latter statement, the minuteswere read and approved at a later meeting, and De-Mayo's acquiescence to not holding an election in thefuture is consistent with the recital of the earlier under-standing between DeMayo and Motola and DeMayo'sinitial attempt to select a replacement for Motola on hisnext extended absence from employment in May 1979, tobe discussed in section E, infra. On recall by Respond-ent, Motola did not testify to any events at this meeting,merely that the minutes were subsequently read and ap-proved.E. Bel's Nonhire and DeRenzi's Designation asInterim Shop StewardOn May 2, 1979, DeFazio informed DeMayo thatMotola was going on vacation. DeMayo called Motolato verify this information and to advise him that he,DeMayo, would pick Walter Sabino, a list man, in hisabsence. According to DeMayo, Motola replied he wasgoing away and he did not care what happened.27OnMay 4, a Friday, DeMayo learned from Sabino that herefused to accept the steward position. Later that day,DeMayo spoke to Ragucci about the continued problemof finding someone willing to serve whenever Motola2" While the Association agreement only provides that "When thepresentation of such a grievance is urgent, a reasonable time spent indoing so on the premises shall be allowed such designated [shop steward]employee without loss of pay" and the steward shall not be required tobe a member of a gang (part VlIl, A. 4), in practice and as sanctioned byRespondent, the shop steward enjoyed superseniority, being retained solong as one unit member was employed, and was allowed to function fulltime as steward while continuing to receive the rate of pay of his immecdiately prior position. See, generally, Dairylea Cooperative Inc., 219NLRB 656 (1975), for the presumptive validity of this practice. Thus, agang member such as Piccozzi, when his gang is not assigned to work,would not be employed if not otherwise hired at the hiring center foremployment as interim steward.'6 Probably because of DeMayo's insistence on compensation for Pic-cozzi, the minutes of the settlement bear a final note that DeMayo calledthe adjustor a day after the meeting to object to the settlement if Piccozziwere not paid.a' Whatever Motola told DeMayo, in fact he had selected DeRenziagain as his replacement and had so advised the other members of theexecutive board. Motola was to be gone for 2 weeks commencingMonday, May 7.took leave, a problem which was aggravated by the factthat Motola had purchased a house in Florida and wouldbe spending more time there. As DeMayo put it, "we'vegot to settle this once and for all, we'll put it in thehands of the men." Ragucci agreed, and plans were un-dertaken to conduct an election.DeMayo sought out Motola to make signs to solicitnominations and to place them around the area. Notfinding him, DeMayo made his own make-shift signscalling for nominations for election for interim stewardand posted them. DeMayo also solicited and formed afour member committee to conduct the election. OnMonday, May 7, after the committee was formed,DeMayo got Ragucci's permission to use the LCL build-ing shed to conduct the election during work hours andto relieve the committee members from their normalduties to run it, and posted new signs which now noti-fied the members that nominations for interim stewardwere in order, any list man could run for the positionand included the date, time, and place of the election,May 8 between 7 a.m. and 2 p.m. in the LCL shed.Three men came to DeMayo between May 4 and 7 af-firming they were nominees, each one with a sponsor orseconder.On May 8, a secret-ballot election was conducted bytwo members of the election committee, Victor Anton-etti and John Irwin, the other two being unavailable,among Respondent's list men between 7 a.m. and 2 p.m.DeMayo had ballots printed up at his expense listing thethree candidates and the committee used printouts fromthe Waterfront Commission listing every employeeworking at Respondent's premises to check eligibility.Every voter signed next to his name. The results showedthat, with 100 votes cast, candidates Ronald Bel received58, Ronald Bellegeri received 19, Michael Piccozzi re-ceived 14, and there were 9 void ballots.At or around 3 p.m., DeMayo and the two committeemen went to see Ragucci in his office. They gave Ra-gucci the results, he called the timekeeper, learned therehad been 130 men working on the pier from the 8 a.m.shape and agreed to recognize Bel. Since it was then toolate to have Bel hired for the next day under the priorday order computer system, Ragucci agreed to hire Belat the hiring center under the 8 a.m. shaping procedureto fill in extras and to replace absentees.Shortly after the three men left, Ragucci was visitedby DeFazio and DeRenzi who submitted a statementsigned by 12 of the 13 remaining members of the execu-tive board and in which they deemed the election invalidbecause DeMayo violated the union bylaws in callingsuch an election. Ragucci acknowledged that he was in-formed that the election was in violation of the board'sagreement or understanding or was unauthorized andhad not been conducted with their approval.2sRagucci28 DeFazio testified that the executive board had not been consultedeither before or immediately after the election. But they were aware ofand had participated in arriving at the May 5, 1978, agreement. No ques-tion was raised that Bel was not a senior or A member. Motola, not amember of the board nor an officer of the Local, testified that the elec-tion had been illegal because the election committee did not include arepresentative from each segment of the work force, including tractorContinued463 DECISIONS OF NATIONAL LABOR RELATIONS BOARDinformed DeFnzio and DeRenzi about his conversationwith DeMayo and what he was expected to do aboutBel's next day hire as interim shop steward. The two of-ficers informed Ragucci that they expected him to re-spect the wishes of the executive board and recognizeDeRenzi as Motola's designee for interim steward, orthere would be trouble the next day if he accepted Bel asthe interim steward, DeFazio going so far as to state thatthere would be a work stoppage if Bel were recog-nized.29Ragucci sought and finally reached DeMayo bytelephone and told him that, in view of the approach byDeFazio and DeRenzi, he could not guarantee he wouldemploy Bel the next day and would have to find out ex-actly how he was going to handle this problem. The nextday, May 8, Ragucci spoke to counsel and was advisedto contact the ILA and speak to either Anthony Scottoor Anthony Anastasio, vice presidents, and enlist theirsuggestions on how to handle this intraunion problem.Ragucci and Anastasio had a history of personal contactson labor problems which had arisen from time to time inthe past. That morning Ragucci got Anastasio by phone.Anastasio, at the time,30was executive vice president ofLocal 1814, ILA, a local having jurisdiction in the Portof New York for an area other than Staten Island, a vicepresident of the ILA, vice president of its Atlantic CoastDistrict, and elected at the last ILA convention to repre-sent Staten Island. While Anastasio testified in answer toa leading question that as an officer of the Atlantic CoastDistrict he had a function in the administration of thelabor agreement with the Association, the district has norole in the administration or enforcement of the contractterms under any step of the grievance machinery alreadybriefly discussed and set forth at part XII of the agree-ment, the previous invocation of which by DeMayo hadresulted in the pier side settlement of the same problemin October 1978.On this occasion, Ragucci acquainted Anastasio withthe dilemma of the chief executive officer of the Localdemanding he honor the results of the election for inter-drivers, gang labor, and so on. Yet, the Local had no practice or historyguiding the selection of an election committee, only one election for shopsteward having been held, in 1978, since their adoption and they and therecord are silent as to the procedure for conducting such an election. Asuggestion was also made by Respondent's counsel on cross-examinationof DeMayo that the members' books were not checked for current paid-up status as a condition for voting in the election. Yet, no evidence wasoffered showing this was a concern of the executive board. Neither doesthe record contain any evidence that any list men were not members ingood standing under the checkoff system.DeMayo testified that his authority to act arose out of the power pro-vided the president under art. XI, sec. l(e), to interpret its provisions, in-cluding the power under l(b) to appoint all committees, in the absence ofany provision relating to interim shop stewards, and the immediacy ofthe problem which precluded time for consultation with the executiveboard. See also the general powers of the president itemized in 1(f) and,in particular, his responsibility under l(k) to settle all disputes betweenmembers and management; and enforce union rules, working conditions,and the provisions of the collective-bargaining agreement (with the aid ofa shop steward, as noted in art. XIV, sec. 2).sa It is clear and Ragucci acknowledged that he was well aware of theinternal dissension and factions within the Local which had now againbeen precipitated on Bel's election as interim steward.so Anastasio has since lost his union posts on conviction along withScotto of Federal crimes of income tax evasion and receiving gratuitiesfrom employees. He, along with Scotto, is currently serving a multiple-year sentence after their appeals confirmed the trial convictions.im steward and the balance of the executive board de-manding he not recognize the election unauthorized bythem and threatening a walkout, and asked for his opin-ion. Ragucci did not tell Anastasio that he had agreed tothe election process as a resolution of a prior grievanceand, again, on this occasion with DeMayo, or that hehad agreed to recognize Bel. Anastasio first noted thatthe executive board is the supreme body of the Local(see art. XI, sec. 8(g), of the bylaws), but, on the otherhand, there is such a thing as custom and practice on thewaterfront. Anastasio added that he did not know thatan election was needed or that any bylaws of a localcalled for an election, stated he did not know the StatenIsland practice and asked Ragucci what the customs andpractices were. Ragucci replied that in the past the shopsteward selected a senior man on the roster to replacehim for a couple of weeks. Again, Ragucci failed to men-tion the grievance settlement, or even the problemswhich had resulted in his reaffirmation of the electionprocedure. Anastasio said that he should do the samething that had been done in the past.The General Counsel disputes this conversation, but Ihave no reason to doubt that such a conversation didtake place. However, I also have little doubt, given thehistory of the relationship between Ragucci and Anasta-sio, that Ragucci had strong reason to believe before thecall that Anastasio would support a decision by Re-spondent that avoided a work stoppage and left intact atthe steward position a member of the prevailing factionwithin the Local at the expense of the president who wasisolated on the board and who, on the word of Anasta-sio, was unwilling to speak with, or seek advice from,the established ruling group within the International in-cluding Anastasio himself. I also find unbelievable Anas-tasio's claim of ignorance about the Staten Island prac-tice, given his area of International responsibility, rela-tionship with Ragucci, and intimate knowledge of the in-ternal Local conflict. I conclude that Anastasio did notdisclose his own predilections in the dispute which, if notmade directly, were clearly inferable from his remarks.Even assuming Anastasio was playing a neutral role, Ra-gucci's failure on the record to show that he had ac-quainted Anastasio with his past and present role in thehistory of the dispute strengthens the conclusion alsothat Anastasio made his recommendation and became in-volved in a local dispute in which he had no official rolewithout having been made aware of all of Respondent'sinput and responsibility.On May 8, 1979, Respondent's hiring agent at thecenter refused to select Bel for work as interim steward.As his own work gang was not scheduled for work thatday, he was denied employment. During the succeeding2-week period Bel only worked when his gang was as-signed. In his place, Respondent recognized DeRenzi astemporary shop steward, as it had in the past.Since May 8, 1979, Respondent has consistently failedand refused to recognize Bel as interim shop steward onany of the occasions that Motola has taken leave, in spiteof Bel's placing Respondent on notice by letters of hisintent to seek legal redress for the failure to recognizethe results of the employees' election. On almost every464 HOWLAND HOOK MARINE TERMINAL CORP.absence by Motola since May 1979, he selected DeRenziwho was recognized as full-time interim shop steward,but never Bel.3tThen, at a local membership meeting inthe fall of 1980, Motola advised that he was taking an ex-tended leave of absence because of illness and appointedDeRenzi to replace him. DeRenzi thus became de factoshop steward without benefit of election under thebylaws and continued to function as such on a full-timebasis at least to the close of hearing.32By this time,DeRenzi was also the Local president, having been elect-ed to that post in November 1979, on the expiration ofDeMayo's 3-year term. He defeated DeMayo, who ranfor a successor term, by 10 votes. This time DeMayo ranon a slate of insurgents, rather than independently, butonly one candidate from the slate was elected.Since DeRenzi's election as president and successionto the position of shop steward, DeMayo, Antonelli, andIrwin have filed internal complaints with the ILA Atlan-tic District Council protesting DeRenzi's dual role andthe failure to hold election for steward in violation of theLocal's bylaws.Analysis and ConclusionsThe first question I will deal with is whether Respond-ent's recognition of DeRenzi as interim shop stewardconstitutes a form of unlawful assistance to the Local inviolation of Section 8(a)(2) and (1) of the Act.I have already concluded that, based on the recordconsidered as a whole, DeRenzi is a supervisor withinthe meaning of Section 2(11) of the Act and that, evenafter his assumption of duties as full-time shop stewardand even after his election as president of the Local, hehas continued to exercise supervisory responsibility asnight tractor foreman on a regular, continuing basis. InNassau and Suffolk Contractors, Association, Inc., 118NLRB 174, 187 (1957), the Board found that the employ-ers there "were under a duty, we think, when confrontedwith a union negotiating committee which included theirown agents, to protest the composition of the committeeand to refuse to deal with it because it was tainted withan apparent employer interest." In that case, the Boardfound master mechanics were statutory supervisors (id.at fn. 16, pp. 178-179). This status respondent employerassociation had denied. Thus, contrary to Respondent'scontention (p. 23 of its brief, the question of status wasraised and determined adversely to Respondent. Themaster mechanics were members of the rank-and-file unitand the union, active in its affairs and subject to its rules.The Board, at 187, took particular note that, by virtue oftheir supervisory status, "[D]espite the large measure ofcontrol exercised over master mechanics by the Union,the mechanics remain in part agents of their employerswith a resulting divided loyalty and interests." That con-flict of interest was actually evidenced on this recordwhen DeRenzi, the very union agent clothed with re-s3 In September 1979, when Motola appointed a J. Margarella as inter-im steward and Bel protested in person and by letter, Ragucci wrote An-astasio again seeking advice as to which person Respondent should rec-ognize. Anastasio apparently did not reply in writing but again instructedRagucci to follow custom and practice.s2 Motola indicated that an election would be held to replace himselfpermanently when his 3-year term was completed in May 1981.sponsibility under the local bylaws to report violations ofunion rules, contract, or working conditions to higherunion agents and to present employee grievances underthe contract, acted on behalf of Respondent Employer inthreatening and enforcing employer discipline for allegedbreaches by drivers of employer work rules.33Indeed,various employees voiced their concerns about DeRen-zi's dual and conflicted roles to President DeMayo asearly as 1978. As the Board noted in Nassau and SuffolkContractors'Association, id. at 187:Employees have the right to be represented in collec-tive-bargaining negotiations by individuals who have asingle-minded loyalty to their interests. Conversely, anemployer is under a duty to refrain from any actionwhich will interfere with that employee right andplace him even in slight degree on both sides of thebargaining table. 34Respondent nonetheless contends that since as foundby the Board in Nassau and Suffolk Contractors, themaster mechanic not only participated in negotiations onbehalf of the employees but was also the union's shopsteward on the job, inasmuch as the Board did not hingeits finding of unlawful assistance on the latter union roleperformed by a supervisor, no finding of violation mayresult here. Respondent reads too much into the Board'ssilence on the master mechanic's steward function in itsanalysis. A consistent line of cases all decided sinceNassau and Suffolk Contractors makes clear that theBoard's rationale in that case applies equally and withoutdistinction to the role of a supervisor representing em-ployees in the handling of grievances.35Respondent argues that more recently in NarragansettRestaurant Corp., 243 NLRB 125 (1979), the Board,without comment, adopted Administrative Law JudgeIrwin Kaplan's Decision including an analysis of thedual-role issue noting the Board's rejection of a per se ap-proach in the area of employer liability for its supervi-sor's participation in union affairs. Nothing said or decid-ed in that case conflicts with a finding of violation forsuch participation here. Among other factors, both theAdministrative Law Judge and the Board relied heavilyon the supervisor's authority to process grievances, apower of the steward which the contract between theILA and Association explicitly recognizes and which therecord shows was the steward's actual responsibility.sS To whom could tractor drivers complain if they believed the threatsand other conduct engaged in by DeRenzi enforcing employer rules vio-lated their contractual rights? Even if such incidents or other related con-duct by DeRenzi in training or directing employee performance of ad-verse duties to employee rights arose while he was not acting as interimsteward, prior to his assumption of the full time duties of steward in thefall of 1980, DeRenzi's status as regular interim steward would have hadan inhibiting influence on the assertion of employee grievances.34 In accord: Abilene Area Sheet Metal Contractors Association and Abi-lene Sheet Metal, Inc.. 236 NLRB 1652 (1978), modified on other grounds619 F.2d 332 (5th Cir. 1980); Welsbach Electric Corporation, 236 NLRB503 (1978). See also H. Rep. 245 on H.R. 3020. 80th Cong. Ist sess. 14and Cong. Rec. Senate-May 12. 1947, reprinted in Leg. Hist. of theLMRA at 410 and 1496, respectivelyas ITTArctic Services Inc.. 238 NLRB 116 (1978); E.E. Co., Inc_. 171NLRB 982 (1968); Dock Warehouse & Bottling Center Inc.., 169 NLRB708, 714 (1968)465 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWhen that duty was not fulfilled in 1977, the Localpresident was obliged to assume the steward's role, and,when the steward was absent during the 1977 strike, thepresident was compelled to seek an emergency replace-ment. Furthermore, as Nassau and Suffolk Contractors,supra, and later cases such as Schwark Incorporated, 229NLRB 640, 641 (1977), cited by Administrative LawJudge Kaplan in Narragansett, supra, in support of theBoard's rejection of a per se approach, make clear, oncea supervisor has been found to have acted in a union rep-resentational role, whether in bargaining or in adminis-tering an existing agreement, that alone constitutes suffi-cient evidence of unlawful interference without anyadded requirement that the supervisor, e.g., be found alsoto be of a high level. The question of the nature of su-pervisor participation in union affairs and the level of hissupervisory authority comes into play when the facts in-volve; e.g., supervisory participation in internal union af-fairs such as participation in union elections.36Turning next to Respondent's refusal to honor Bel'selection as interim steward, the issue is posed whetherthe Company violated Section 8(a)(3) and (1) by failingand refusing to select Bel for employment as steward atthe May 9, 1979, shape and thereafter because of Bel'sprotected activities or because of the union agents' re-quest that he not receive the designation as interim ste-ward.The evidence is persuasive that Bel's association withDeMayo and his participation in the election processsponsored by DeMayo were motivating factors in Re-spondent's decision ultimately not to hire him. While Re-spondent consistently sought to portray Ragucci as neu-tral and willing to honor any union selection of interimsteward, the facts are otherwise. Ragucci himself recog-nized the internal problem the Union was facing; yet, inthe face of strong internal opposition to DeMayo's selec-tion of interim stewards, he invariably refused to honorDeMayo's choices, often refusing to communicate withhim about the matter. Thus, during the 1977 strike, Re-spondent refused to recognize Pavacic and instead recog-nized another Local member without DeMayo's knowl-edge or consent. Ragucci's exclusion of the Local's presi-dent from Respondent's premises is particularly strikingas manifesting hostility toward the insurgent segment ofthe Local's membership. It is noteworthy that whereasRagucci justified DeMayo's exclusion on the basis thatDeMayo had threatened to close the facility down onmore than one occasion, he justified his rejection of Beland recognition of DeRenzi in May 1979 on the basis ofthe threat of a work stoppage made to him by DeRenziand DeFazio. The latter threat was influential in con-vincing Ragucci to accede to the executive board mem-s3 While there is some suggestion in the record that DeMayo believedthat his defeat for president by 10 votes in the 1979 election of Localofficers was related to the presence of the head foreman, among otherforemen, as watchers at the polls, and DeMayo criticized high-level su-pervisor participation at union meetings at which votes are cast openly,none of this testimony was developed and the complaint does not allegethese items as employer participation in internal union affairs sufficient toconstitute interference in violation of Sec. 8(aX2). See Nassau and SuffolkContractors' Association, supra at 184, and Schwark Incorporated, supra at641. Without their allegation or full litigation, I cannot make findings orconclusions as to them.bers' demand and was aired fully with Anastasio beforeRagucci finally rejected Bel and recognized DeRenzi.Thus, Ragucci used the strike threat as a convenientdevice to justify conduct which suited Respondent's goalof maintaining as close and as cozy a relationship as pos-sible with the most senior and least aggressive or militantfaction within the Local as represented by DeRenzi, De-Fazio, and Motola and of continuing a supervisor as in-terim steward.Ragucci's failure to advise Anastasio of his own role inencouraging and agreeing to the election route as thebest means of resolving the Local's internal problems isalso significant. Ragucci failed to follow through on hisown commitments made on October 17, 1978, and reaf-firmed at DeMayo's urging on May 4, 1979, in spite ofhis ostensible willingness to recognize as relief stewardany member selected by the men, and his belief that anelection best satisfied that objective. Indeed, Raguccipersonally verified the legitimacy of the vote on May 8,1979. Even Ragucci's call to Anastasio represents not anappeal to a neutral third party but an effort to buttressthe contrary decision already made after the pressure byDeRenzi and DeFazio had been applied earlier on May8.Ragucci and Anastasio had a longstanding relationshipwhich clearly antedated DeMayo's election as president.The inference is warranted that Ragucci was well awareof the distrust which existed between Anastasio andDeMayo. Ragucci was also well aware that Anastasiohad no role in the administration of the contract whichhad already resulted in an agreement by him to recog-nize the election process. It is also apparent that the dele-gation from the executive board which approached Ra-gucci on May 8, 1979, shortly after the election resultsbecame known, made no objection to Bel's designationwhich related in any way to the Local's legitimate unionobjectives. The sum and substance of the objection weresimply that the executive board members disapproved ofthe election and there is no evidence that DeRenzi orDeFazio relied on any bylaw provision in asserting theirprotest.While Respondent did not participate in the delibera-tion of the executive board on May 5, 1978, it is clearthat the executive board members were hard pressed tojustify their opposition to DeMayo's use of the electionprocess to select a steward since it accords with thespirit if not the terms of the agreement arrived at on thatoccasion sustaining the Local president's authority toselect an interim steward. There is also no evidence thatMotola protested Bel's election to DeMayo or directly toRagucci. Recall that it was DeRenzi, not Motola, whoasserted his own right to succeed Motola on May 8,1979. Ragucci was thus confronted with a naked claimmanifesting another in the longstanding series of disputesbetween the local factions and premised on nothing morethan hostility to DeMayo and his associates within theLocal. In the end, Ragucci found it both expedient andconvenient to go along with the sentiments expressed bythe group spearheaded by DeRenzi and DeFazio.The fact that Ragucci then recognized DeRenzi asshop steward strengthens the conclusion of Respondent's466 HOWLAND HOOK MARINE TERMINAL CORP.discriminatory motivation. As a supervisor and Respond-ent agent, DeRenzi could be expected to continue toplace a damper on independent assertion by the rank andfile of grievances or complaints and continue the com-fortable relationship which had existed between theLocal's leadership and Respondent both before De-Mayo's election as president in 1976 and which contin-ued thereafter under pressure from the insurgent wing.37Apart from the evidence that Respondent aided theUnion in its discriminatory conduct, Respondent permit-ted Union Agents DeRenzi and DeFazio to impose theirwill without proper justification for such conduct, andthereby committed a violation of Section 8(a)(3) and (1).While "the mere acquiescence of an employer in ademand of a union is not unlawful encouragement per se...when the circumstances do not involve an objectiveof furthering, requiring, or conditioning employment onunion membership as such, the illegality, if any, must befound in those actions by a union that impinge upon theemployment relationship which are arbitrary, invidious,or irrelevant to legitimate union interests." Ashley, Hick-ham-Uhr Co., 210 NLRB 32 (1974).s8I conclude thatthe union delegates were not pursuing a legitimate unionobjective in making their demand upon Ragucci. The ex-ecutive board's bare claim that the election violated thebylaws was not supported by any specific reference to abylaw provision claimed to have been breached. Motola,and no one else, after the fact, relied on an asserted un-representative composition of the election committee.That claim has been dealt with in footnote 28, supra.While the executive board is the highest governing au-thority between membership meetings (bylaws, art. XI,sec. 8(g)), that authority alone appears insufficient to jus-tify the exercise of authority by almost all of its mem-bers, excluding the president, to set aside the actions ofits president in fulfilling the obligations of his office tointerpret the provisions of the bylaws, act as principalexecutive officer, settle all disputes with management,and enforce union rules, working conditions, and theagreement.39As earlier noted, as well, the rump body ofthe executive board did not express any legitimate con-cerns relating to the procedures governing the electionwhich was held or to the identity of the voters. Its onlyobjection was to its exclusion from the process. Yet, ithad earlier agreed to DeMayo's authority to select an in-terim steward, at the special May 5, 1978. meeting. Al-though DeMayo had apparently publicly renounced theelection process at the November 14, 1978, membershipmeeting, when faced with the refusal of most, if not all,eligible members to accept designation as interim ste-a7 See 17' Arctic Servces, Inc., 238 NLRB lilb (1978). Unlike the factsin both Explo. Inc.. 235 NI.RB 918 (1978). and United States Postal Ser-vice, 254 NLRB 74 (1981), Respondent was here in a good position tocontest the validity of the union agents' demand for appointment of De-Renzi instead of Bel and was well aware that in acceding to the agents'demand it was abetting their unlawful attempt to undermine DeMayo'sstanding and authority.se See cases cited in Capitol Trucking. Inc., 246 NL RB 135, 140 (1979).s9 To a limited extent, in spite of the sery narrow involvement of theBoard in regulating internal union affairs, from time to time, as in thematter, sub judice, an administrative law judge may he compelled to con-strue a union's constitution and bylaws. See International Brotherhood ofTeamsters General Drivers. Chauffeurs and Helpers Local Union No. 886(Lee Way Motor Freight. Inc.). 229 NLRB 832 (1977).ward, DeMayo had no legitimate alternative but torevert to the procedure Ragucci and the contract Boardadjustor had both endorsed as the method most inaccord with the contract language recognizing the rightof employees to a representative of their own choosing.Neither was the rejection of DeMayo's course, on May8, 1979, by the rump executive board motivated by anyconcern related to effective processing of grievances ofenforcement of union work rules.40Thus, I concludethat Respondent's acceptance of the union agents'demand on May 8, 1979, also violated the Act becausethe demand for the nonhire of Bel and recognition ofDeRenzi was arbitrary and did not further any legitimateunion interest.Finally, in view of the conclusions already made, it isclear that Respondent's refusal and failure to grant rec-ognition to Bel as the temporary shop steward violatedSection 8(a)(5) and (1) of the Act. As the Union's objec-tions to Bel's selection by the membership were neitherfree of the taint of a discriminatory violation, nor in pur-suit of a legitimate union objective, and as Bel's electionmost nearly satisfied the Union's contractual right andthe Union's own bylaw provision governing the designa-tion of a shop steward (by election), it follows that Re-spondent's failure and refusal to recognize Bel as the des-ignated representative breached its bargaining obligationwith respect to administration of the agreement.4Al-though not raised as an issue by Respondent, I nonethe-less take occasion to note that the fact that Bel, an indi-vidual, rather than the Union, filed the refusal-to-bargaincharge does not provide any basis to dismiss or to refrainfrom disposing of the charge on its merits. It is clear thatthe Local as presently constituted would refrain frompressing Bel's claim to status as interim steward. Inas-much as no valid union position is undercut or its discre-tion affected by the litigation of the charge, but, on theother hand, the rights and interests of all union membersas employees are furthered by it, there is no occasion tostrictly apply the principle here that only the lawfullydesignated collective-bargaining representative of all em-ployees in the unit may raise or pursue an alleged failureto recognize or deal with it or its agents. The Local'sconflict of interest in this proceeding is best illustrated byits withdrawal of the charge relating to Respondent's1977 refusal to recognize the president or steward.42Accordingly, there being no impediment to Bel's seek-ing relief on behalf of all unit employees, I concludethat, in addition to the other violations found, Respond-ent has also unlawfully refused to bargain with the Localin violation of Section 8(aX5) and (1) of the Act.40 The important and dual status of the union steward is discussed indepth in Capitol Trucking Inc., 246 NLRB 135, 139-141 (1979).41 Native Textiles, 246 NLRB 228 (1979); Indianapolis NewspaperM. Inc.,224 NLRB 1490 (1976).42 See report issued by the Gemeral Counsel covering the first quarterof 1980, 104 LRR 215 at 217-218, where, in the context of decidingwhether to issue a complaint on an 8(a)(5) charge alleging a violation ofthe duty to furnish information relevant to a grievance filed by an indi-vidual, the General Counsel cites the relevant leading cases and analyzesthe circumstances which might justify issuing complaint on an individ-ual's 8(aX5) charge.467 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1. Respondent Howland Hook Marine Terminal Cor-poration is an employer within the meaning of Section2(2) of the Act, and is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2. Local 920 is a labor organization within the mean-ing of Section 2(5) of the Act.3. Since May 8, 1979, by recognizing and dealing withPasquale DeRenzi, its supervisor, as interim shop ste-ward for Local 920 in the absence of the regular shopsteward from work, Respondent has violated Section8(a)(2) and (1) of the Act.4. Since May 8, 1979, by failing and refusing to recog-nize and hire Ronald Bel as the interim shop steward forLocal 920 and instead hiring and recognizing its supervi-sor, Pasquale DeRenzi, as such interim shop steward,during the absence of the regular shop steward fromwork, Respondent has violated Section 8(a)(3) and (1) ofthe Act.5. Since May 8, 1979, by failing and refusing to recog-nize Ronald Bel as Local 920's duly designated interimshop steward in the absence from work of the regularshop steward, and by failing and refusing to deal withBel as interim shop steward with respect to grievancesand terms and conditions of employment, Respondenthas violated Section 8(a)(5) and (1) of the Act.6. The appropriate bargaining unit is:All longshoremen, including deckmen, holdmen,dockmen, sorters, drivers, terminal laborers and shiplaborers, exclusive of office clericals, guards and su-pervisors as defined in the Act.7. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it be or-dered to cease and desist therefrom, and take certain af-firmative action designed to effectuate the policies of theAct.Having concluded that Respondent unlawfully recog-nized and has continued to deal with its supervisor, Pas-quale DeRenzi, as interim shop steward, thereby interfer-ing with the administration of Local 920 and contribut-ing support to it, I recommend that Respondent ceaseand desist from recognizing or dealing with PasqualeDeRenzi, or any other person,'aas shop steward orI' See Narragansett Restaurant Corp., supra; ITT Arctic Services Inc.,238 NLRB 116, 125 (1978); Abilene Area Sheet Metal Contractors Associ-ation., 236 NLRB 1652 (1978), modified on other grounds 619 F.2d 332(5th Cir. 1979).other agent or officer of Local 92044in negotiating oradministering any collective-bargaining agreement or inhandling employee grievances, while that person is its su-pervisor.4"Having found that Respondent failed and refused torecognize and to provide employment for Ronald Bel asinterim shop steward in violation of Section 8(a)(3) and(I) of the Act, I recommend that, in order to restore thestatus quo ante as far as possible, Respondent be orderedto recognize and employ Bel as interim shop steward,with all rights and privileges enjoyed in such position, onthose occasions that the regular shop steward is unavail-able and absent from employment.46I shall also recom-mend that Respondent be ordered to make Bel whole forany monetary losses incurred as a result of its failure andrefusal to recognize Bel as interim shop steward sinceMay 9, 1979, in the manner prescribed in Florida SteelCorporation, 231 NLRB 651 (1977), and Isis Plumbing &Heating Co., 138 NLRB 716 (1962).I recommend that Respondent be ordered to preserveand, upon request, make available to the Board or itsagents, for examination and copying, all payroll records,social security payment records, timecards, personnelrecords and reports, and all other records necessary toanalyze the amount of backpay due.I shall also recommend that Respondent be ordered tomeet and bargain, upon request, with Local 920's desig-nated representatives, including Ronald Bel, interim shopsteward, for negotiating or administering any collective-bargaining agreement or for processing grievances.[Recommended Order omitted from publication.]44 Recall that DeRenzi since his designation as interim shop stewardbecame regular shop steward and then president of the Local. I may le-gitimately take account of these facts, to which Respondent did notobject, in fashioning an appropriate remedial order.4' This relief undoubtedly affects the interests of Local 920. The Gen-eral Counsel failed to join Local 920 as a party other than as a chargingparty, which status was terminated at the opening of the hearing. Byvirtue of an order I issued on November 13, 1981, and caused to beserved by certified mail on Local 920, among other parties, and to whichLocal 920 has not responded, Local 920 has effectively waived its rightto participate in the instant proceeding and shall be deemed bound bythis remedial order. In that order, Local 920 was provided with an op-portunity to participate as a party and granted leave to file a motion tointervene as a party and to seek such further hearing as it might request,and was put on notice that its failure to do so would be deemed a deci-sion that it had no interest in participating as a party and that it hadwaived its right to such participation. See Sec. 102.8 of the Board's Rulesand Regulations, Series 8, as amended, Parker Brothers and Company.Inc., 101 NLRB 872 (1952), enfd. as modified 209 F.2d 278 (5th Cir.1954), and Consolidated Edison Company of New York Inc., 305 U.S. 197,231 (1962), cited at fn. I, p. 2, of my order. This order has been receivedin evidence as ALI Exh. 3.46 See Local Union No. 204, Sheet Metal Workers' International Associ-ation. AFL-CIO (The Majestic Company), 246 NLRB 318, 319, fn. 9(1979).468